Citation Nr: 0420145	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of low back 
strain with degenerative changes and nerve root irritation, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision, which denied the 
veteran's claim of entitlement to an increased rating for his 
low back disability.  

The Board notes that, in a November 2002 statement, the 
veteran raised the issue of entitlement to secondary service 
connection for arthritis and for a leg disability.  The RO 
sent the veteran a letter in January 2003 pertinent to the 
development of these claims; however, no additional action 
has been taken and as such the claims are referred to the RO 
for further appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded due process, as well as to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
severity of the disability at issue.

First, with regard to due process, the Board notes that the 
rating criteria pertinent to the spine were amended during 
the pendency of the veteran's appeal.  See revisions 
effective September 23, 2002 and September 26, 2003, 
published at 67 Fed. Reg. 54,345-49 (August 22, 2002); 67 
Fed. Reg. 51,454-58 (August 27, 2003).  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), citing 
to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
this case, the veteran has not been advised as to the changes 
in the law effective in 2002 and 2003; nor has the RO 
considered the propriety of application of the recent 
revisions to his appeal.  Thus, additional notice and RO 
adjudication is needed to avoid prejudicing the veteran.

Also in regard to due process concerns, the Board notes that 
in September 2002 the veteran was afforded a personal hearing 
at the RO, which was conducted by a local hearing officer.  A 
transcript of that hearing is not associated with the claims 
file for the reason that there was an apparent mechanical 
malfunction of the taping equipment and the tape failed to 
record the hearing session.  Correspondence in the file 
indicates that the RO notified the veteran's local 
representative, who apparently was present at the hearing, of 
the situation and provided her with a written summary of the 
hearing officer's recollection of what was said at the 
hearing.  The representative responded that the summary was 
accurate to her knowledge and that she would let the veteran 
know of the situation.  However, it is not known if the 
veteran was, in fact, notified of the absence of a 
transcript.  In any case, the RO should offer him the 
opportunity of another hearing pertinent to his appeal.  

Second, the veteran disagrees with the rating assigned to his 
service-connected low back disability.  He underwent a VA 
examination in January 2002 to assess the severity of the 
disability; however, the findings from that examination, in 
the Board's view, are insufficient to properly evaluate all 
manifestations of the veteran's disability consistent with 
VA's Rating Schedule (38 C.F.R. Part 4).  In particular, it 
is noted that the focus of the examination was on the 
neurological manifestations of the veteran's low back 
disability and that other essential findings were lacking, 
such as range of motion study results.  A record in the file 
dated in May 2002 indicates that the "rest of the exam is on 
hold" because an MRI had not yet been conducted (a June 2002 
notation indicates that there was no record of an MRI even 
being scheduled).  Therefore, the RO should arrange for the 
veteran to undergo another VA examination that would identify 
all impairment attributed to the veteran's service-connected 
residuals of low back strain with degenerative changes and 
nerve root irritation.  

The Board notes that, in a statement received in November 
2002, the veteran contended that his low back disability 
warranted the assignment of an extraschedular evaluation on 
the basis of marked interference with employment.  He also 
noted that he was currently working part-time as his doctors 
had recommended "light duty."  In light of this, the RO 
should request the VA examiner to furnish an opinion relative 
to the impact of the veteran's service-connected low back 
disability on his employability, and the RO should itself 
consider the issue of an extraschedular evaluation in 
conjunction with readjudicating this claim.  

Prior to the examination, the RO should obtain any additional 
pertinent treatment records, to include any updated VA and 
private medical records, identified by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran that 
a transcript of his September 2002 
personal hearing at the RO was not 
produced due to an apparent mechanical 
malfunction of the recording equipment, 
and offer him the opportunity to appear at 
another hearing pertinent to his appeal.  
The RO should take appropriate follow-up 
action consistent with the veteran's 
response.

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for low back complaints.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any updated VA 
treatment records that have not already 
been obtained.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in order to 
determine the current nature and severity 
of manifestations of his service-
connected residuals of low back strain 
with degenerative changes and nerve root 
irritation.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report, and a complete 
rationale for all opinions expressed 
should be provided.  The examiner should 
specifically confirm or refute the 
existence of any neuropathy or other 
neurological deficit attributable to the 
veteran's service-connected disability, 
to include identifying the presence and 
degree, or absence of sensory changes, 
disc involvement, characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  In addition, the examiner 
should elicit a history concerning the 
frequency and duration, or absence of, 
any incapacitating episodes necessitating 
bed rest and treatment by a physician, 
related to the service-connected low back 
disability.  The examiner is requested to 
provide an opinion concerning the overall 
degree of social and industrial 
impairment resulting solely from the 
veteran's service-connected low back 
disability, to include opining as to 
whether the veteran's low back alone 
renders him unemployable.  

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of entitlement to an increased 
rating for residuals of low back strain 
with degenerative changes and nerve root 
irritation, based on a review of the 
entire evidentiary record.  Such re-
adjudication should include consideration 
of (a) both sets of revisions made to the 
criteria used for evaluating 
intervertebral disc syndrome and spinal 
disabilities, (b) whether the veteran is 
entitled to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321 (2003), and 
(c) whether a total disability 
compensation rating based on individual 
unemployability due to service-connected 
disability is warranted under 38 C.F.R. 
§ 4.16 (2003).  If the benefit sought is 
not granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


